DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with JOMY METHIPARA on 21 	March 2022.

The application has been amended as follows: 

14. (Currently Amended) A medicament delivery device comprising: 
a housing engaged to a base to form an interior therein, the interior including: 
a first internal region that is sealed from fluid ingress, the first internal region including:
a reservoir for housing medicament; 
a fill port in fluid communication with the reservoir; 
a pump that controls flow of the medicament to the delivery mechanism; and

a second internal region that is not sealed from fluid ingress, the second internal region including:
a delivery mechanism that delivers the medicament into a skin of a patient;
wherein the pump is in fluid communication with the delivery mechanism via the first fluid channel;
the second fluid channel passes from a first position in the interior, to a second position outside the interior, and to a third position in the interior;
the first position corresponds to the first internal region and the third position corresponds to the second internal region; and
the medicament passes through the base from the first internal region to the second internal region


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/21/2022